Citation Nr: 0827903	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-06 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
death of the veteran and, if so, whether the reopened claim 
should be granted. 


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1990, and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In January 2008, the testified at a hearing before the 
undersigned Veterans Law Judge at the Board's office in 
Washington, D.C.  A transcript of the hearing is of record.  
At the hearing, she submitted pertinent evidence and 
testified that she was waiving her right to have this 
evidence reviewed by the agency of original jurisdiction.

In the decision herein, the Board is granting reopening of 
the veteran's claim.  The reopened claim is being remanded 
for further development and consideration by the originating 
agency. 


FINDINGS OF FACT

1.  In an unappealed February 1998 rating decision, the RO 
denied the appellant's claim for service connection for cause 
of the veteran's death.

2.  The evidence associated with the claims file subsequent 
to the February 1998 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  


Analysis

The appellant, who is the veteran's surviving spouse, seeks 
to reopen her claim for service connection for the cause of 
the veteran's death.  The appellant testified in January 2008 
that the veteran's military occupational specialty involved 
handling fuel while in Saudi Arabia or some other location of 
foreign service in the Middle East.  The veteran's service 
personnel records, and specifically his DD Form 214, show 
that he served in the Southwest Asia theater of operations 
during the Persian Gulf War.

The certificate of death indicates that the immediate cause 
of death in October 1994 was cardio pulmonary arrest, which 
was due to or as a consequence of acute leukemia.  
Entitlement to service connection for the cause of the 
veteran's death was denied in an unappealed rating decision 
of February 1998 based upon the absence of competent evidence 
of a relationship between the veteran's fatal leukemia and 
his active service.  The evidence of record in February 1998 
did not include any medical evidence suggesting a link 
between acute myelogenous leukemia and the veteran's active 
service.

The subsequently received evidence includes a June 1996 
written statement by W.L.M., Ph.D.; the abstract of an April 
1987 article in the New England Journal of Medicine, entitled 
"Benzene and leukemia:  An epidemiologic risk assessment;" 
a February 2003 Hazard Summary on Benzene from the website of 
the U.S. Environmental Protection Agency (EPA); and print-
outs on leukemia and Benzene exposure from leukemia-web.org 
and iarc.fr.  The aforementioned evidence collectively 
substantiates a scientific medical link between exposure to 
Benzene and cancers such as leukemia.  This evidence is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and reopening of the claim is in order. 

ORDER

New and material evidence having been received, reopening of 
the claim for service connection for cause of the veteran's 
death is granted.


REMAND

Although the appellant's claim has been reopened, no medical 
opinion of record exists addressing the question of the 
alleged nexus between the veteran's exposure to Benzene in 
service and the cause of the veteran's death.  The claims 
file in its entirety, to include this Remand, is to be sent 
to a VA physician for the purpose of obtaining a medical 
opinion in this regard.

The appellant has not been provided complete notice as 
required for a service connection claim such as this under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  On remand, such notice is to be given.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The appellant should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO or the AMC should arrange for 
the claims folder to be reviewed by a 
qualified physician, who should be 
requested to provide an opinion as to 
whether there is a 50 percent or greater 
probability that the veteran's exposure to 
Benzene or any other fuel or hazardous 
substance during service played a material 
causal role in the veteran's death, to 
include whether it caused or chronically 
worsened the veteran's acute leukemia..  
The rationale for the opinion should also 
be provided.  

3.  The RO or the AMC should also 
undertake any other indicated development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, the 
appellant should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





__________________________________________
_____Shane A. Durkin
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



 Department of Veterans Affairs


